`
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION at LONDON

    DEMARIO CENTEL MAXIE,                     )
                                              )
         Petitioner,                          )               Civil No.
                                              )            6:19-cv-300-JMH
    V.                                        )
                                              )
    Warden,                                   )          MEMORANDUM OPINION
                                              )               AND ORDER
         Respondent.                          )


                           ****        ****       ****    ****

         Demario   Maxie   is     an   inmate      at    the   Federal   Correctional

Institution        in   Manchester,       Kentucky.        Proceeding    without   an

attorney, Maxie filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 seeking to challenge the validity of

his conviction. [DE 1]. Because Maxie failed to sign his original

petition, the Court issued a deficiency order. [DE 5].                     Maxie has

now complied with the Court’s deficiency order and provided a

habeas petition that satisfies Federal Rule of Civil Procedure 11.

[DE 6]. Accordingly, the matter is now before the Court for an

initial screening. See 28 U.S.C. § 2243; Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

         In 2014, a jury convicted Maxie of being a felon in possession

of a firearm in violation of 18 U.S.C. §§ 922(g)(a), 924(a)(2),

and 924(e), as well as aiding and abetting his co-defendant’s

possession of a firearm. See United States v. Maxie, et al., Case
No. 5:14-cr-00004-TBR (W.D. Ky. 2004), DE 61 therein. At trial,

Maxie stipulated that prior to December 1, 2010, he had been

convicted   of   a   crime   punishable   by   imprisonment   for   a   term

exceeding one year. Id. at DE 70 therein. Following the jury

verdict, the Court sentenced Maxie to 180 months on each count of

conviction, to be served concurrently for a total term of 180

months of federal imprisonment. Id. at DE 87 therein.

     Maxie appealed his sentence, but the Sixth Circuit Court of

Appeals affirmed. See United States v. Maxie, 647 F. App’x 551

(6th Cir. 2016). Maxie then filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255, arguing ineffective assistance of

counsel and that his predicate offense no longer counted for

purposes of a § 924(e) enhancement under Welch v. United States,

136 S. Ct. 1257 (2016), and Johnson v. United States, 135 S. Ct.

2251 (2015). The trial court denied his § 2255 motion and denied

a certificate of appealability as to each claim asserted. See

Maxie, 5:14-cr-00004-TBR, DE 137 therein. Maxie then petitioned

the Sixth Circuit for permission to file a second or successive §

2255 motion based on Sessions v. Dimaya, 138 S. Ct. 1204 (2018),

but the Sixth Circuit denied his r equest. Id. at DE 149 therein.

Maxie now seeks relief in this Court by way of his pending 28

U.S.C. § 2241 petition.

     In his § 2241 petition, Maxie argues that his conviction is

invalid in light of the United States Supreme Court’s recent

                                    2
decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

Specifically,       he   claims    that       Rehaif   renders   him    “actually

innocent” because at trial, he was not found to have knowingly

violated the “status” element of being a felon in possession of a

firearm. [See DE 6-1]. Upon the Court’s preliminary screening, a

habeas petition will be denied “if it plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief.” See Rule 4 of the Rules Governing § 2254 Cases

in   the   United    States     District      Courts   (applicable     to   §   2241

petitions pursuant to Rule 1(b)).

      Maxie’s petition must be denied upon screening because the

petition states no viable claim for habeas relief. The correct

mechanism for a federal prisoner to challenge his or her conviction

is sentence is through a 28 U.S.C. § 2255(a) motion to vacate, not

a 28 U.S.C. § 2241 petition. See Terrell v. United States, 564

F.3d 442, 447 (6th Cir. 2009); United States v. Peterman, 249 F.3d

458, 461 (6th Cir. 2001) (explaining the distinction between a §

2255 motion and a § 2241 petition). The Sixth Circuit has made

clear that a § 2241 petition does not function as an additional or

alternative remedy to the one available under § 2255. Hernandez v.

Lamanna, 16 F. App’x 317, 320 (6th Cir. 2001). Instead, the

“savings clause” of 28 U.S.C. § 2255(e) allows a petitioner to

proceed     via     §    2241     only        under    extraordinarily      narrow

circumstances, if the remedy afforded by § 2255 is “inadequate or

                                          3
ineffective” to test the legality of the prisoner’s detention.

Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004). To

properly invoke the savings clause, the petitioner must assert a

claim that he is “actually innocent” of the underlying offense by

showing that after his conviction became final, the United States

Supreme    Court   issued    a   retroactively   applicable    decision

reinterpreting the substantive terms of the criminal statute under

which he was convicted, in a manner that establishes that his

conduct did not violate the statute after all. Wooten v. Cauley,

677 F.3d 303, 307-08 (6th Cir. 2012).

     Here, Maxie relies on the Supreme Court’s decision in Rehaif

which held that, “in a prosecution under 18 U.S.C. § 922(g) and §

924(a)(2), the Government must prove both that the defendant knew

he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.” Rehaif, 139

S. Ct. at 2200. Maxie argues that because he was not found to have

“knowingly” violated the “status” element of being a felon in

possession of a firearm, he is “actually innocent” of his crime of

conviction. [DE 6-1 at 1]. This argument fails for a number of

reasons.

     First, to properly invoke the savings clause, the Supreme

Court’s    newly-announced   interpretation   must   be   retroactively

applicable to cases on collateral review. Wooten, 677 F.3d at 308.

While the Sixth Circuit has not yet addressed this issue, the

                                    4
Eleventh Circuit has specifically held that the Supreme Court has

not made the Rehaif decision retroactively applicable to cases on

collateral review. See In re Palacios, 931 F.3d 1314, 1315 (11th

Cir. 2019); In re Wright, 942 F.3d 1063, 1065 (11th Cir. 2019).

     Second,     Maxie   stipulated   during   trial   that   he   had   been

convicted   of   a   crime   punishable   by   imprisonment   for   a    term

exceeding one year. See Maxie, 5:14-cr-00004-TBR, DE 60 therein.

Maxie now suggests that this stipulation does not prove that he

had knowledge of his status as a person forbidden from possessing

a firearm. But Maxie’s reasoning is based on an overly-broad

interpretation of Rehaif. Contrary to his assumption, Rehaif does

not hold that the Government was required to prove that he knew he

was prohibited from possessing a firearm to sustain a conviction

under § 922(g)(1). As the Supreme Court explained:

     [t]he question here concerns the scope of the word
     “knowingly.” Does it mean that the Government must prove
     that a defendant knew both that he engaged in the
     relevant conduct (that he possessed a firearm) and also
     that he fell within the relevant status (that he was a
     felon, an alien unlawfully in this country, or the like)?
     We hold that the word “knowingly” applies both to the
     defendant’s conduct and to the defendant’s status. To
     convict a defendant, the Government therefore must show
     that the defendant knew he possessed a firearm and also
     that he knew he had the relevant status when he possessed
     it.

Rehaif, 139 S. Ct. at 2194.

     Thus, while the Government’s burden includes proof that a

defendant was aware of his “relevant status,” meaning that he knew


                                      5
that he was “a felon, an alien unlawfully in this country, or the

like,” see id. at 2195-96, it does not include proof that the

defendant specifically knew that he was prohibited from possessing

firearms. See United States v. Bowens, 938 F.3d 790, 797 (6th Cir.

2019) (refusing to adopt the defendant’s argument that Rehaif

requires the Government to prove “that [defendants] both knew they

possessed firearms and knew that they were unlawful users of a

controlled substance” under § 922(g)(3)).

     In fact, in Bowens, the Sixth Circuit rejected Maxie’s unduly

expansive reading of Rehaif:

     [D]efendants appear to argue that even if they knowingly
     used marijuana, Rehaif requires something more: that the
     Government prove each defendant “knew he was prohibited
     from possession [of a firearm] because he was an unlawful
     user of a controlled substance,” that in other words he
     “knew of his status as a prohibited person . . . . [I]t
     is at least plausible that they were unaware that they
     were prohibited from possessing firearms under a
     subsection of 18 U.S.C. § 922(g) due to their regular
     and repeated drug use. Such knowledge, however, is not,
     and cannot be, what Rehaif requires.

     The defendants’ reading of Rehaif goes too far because
     it runs headlong into the venerable maxim that ignorance
     of the law is no excuse. Rehaif did not graft onto §
     922(g) an ignorance-of-the-law defense by which every
     defendant could escape conviction if he was unaware of
     this provision of the United States Code.

Bowens, 938 F.3d at 797 (emphasis in original; citation omitted).

     Maxie has not argued that he was unaware that he stood

convicted of a prior felony punishable by imprisonment for a term

exceeding one year.   He instead states in passing that he “was not


                                 6
aware that he was barred from possessing firearms at the time of

his firearm possession.” [DE 1-1 at 2]. As the Bowens opinion made

clear, this does not entitle Maxie to relief under Rehaif. Maxie’s

petition thus fails to state a viable habeas claim.

     For the foregoing reasons, the Court hereby ORDERS as follows:

     1) Maxie’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [DE 6] is DENIED; and

     2) This action is DISMISSED and STRICKEN from the Court’s

docket.

     This the 7th day of January, 2020.




                                7
